Citation Nr: 0503866	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-08 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant's Social Security income should be 
counted in determining the amount of her VA pension benefits.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from October 1946 to 
May 1947.  He died in August 1996, and the appellant is his 
widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which discontinued the appellant's receipt of VA 
pension benefits, after determining that her Social Security 
income should be counted in determining the amount of pension 
benefits she was entitled to receive.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the appellant's April 2003 substantive appeal, she 
asserted that she wanted a Board hearing in Washington, DC.  
Although such a hearing was scheduled in December 2004, the 
appellant asserted later that month that she wished to be 
scheduled for a local hearing in Missouri.  Accordingly, the 
appellant's claim must be remanded to schedule such a 
hearing.  

Also, it is not clear whether the appellant is being 
represented by a service organization or not.  In a letter 
dated September 2004, the local branch of the Disabled 
American Veterans in Little Rock wrote to the local branch of 
the Disabled American Veterans in St. Louis, enclosing 
documents and indicating that the appellant resided in their 
jurisdiction.  However, there is not a VA Form 21-22 on file, 
or any other document on file to indicate that the Disabled 
American Veterans is representing the appellant.  
Accordingly, the RO should clarify if the appellant is being 
represented by the Disabled American Veterans or not.  

Hence, this case is REMANDED to the RO for the following 
action:

1.  Clarify with the appellant whether 
she is being represented by the Disabled 
American Veterans, and if she is, please 
have her submit the proper documentation 
to indicate that she is.  If she is not 
being represented by the Disabled 
American Veterans, ask her if she wishes 
to be represented by another service 
organization or by a private attorney.  

2.  Schedule the appellant for a Travel 
Board hearing before a Veterans Law Judge 
of the Board at the St. Louis Regional 
Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



